[Cite as State v. Haddix, 2018-Ohio-1819.]


                                       COURT OF APPEALS
                                  TUSCARAWAS COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :     JUDGES:
                                             :     Hon. William B. Hoffman, P.J.
        Plaintiff - Appellee                 :     Hon. Patricia A. Delaney, J.
                                             :     Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
DOUGLAS E. HADDIX                            :     Case No. 2018 AP 02 0009
                                             :
        Defendant - Appellant                :     OPINION



CHARACTER OF PROCEEDING:                           Appeal from the Tuscarawas County
                                                   Court of Common Pleas, Case No.
                                                   1993CR05 0127




JUDGMENT:                                          Affirmed




DATE OF JUDGMENT:                                  May 8, 2018




APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

AMANDA K. MILLER                                   DOUGLAS E. HADDIX, pro se
125 E. High Street                                 P.O. Box 120
New Philadelphia, Ohio 44663                       Lebanon, Ohio 45036
Tuscarawas County, Case No. 2018 AP 02 0009                                         2



Baldwin, J.

        {¶1}   Appellant, Douglas E. Haddix, appeals the January 18, 2018 entry of the

Tuscarawas County Court of Common Pleas denying his “motion to override and nullify

the conviction and sentence for want of criminal law jurisdiction.” Appellee is the State of

Ohio.

                             FACTS AND PROCEDURAL HISTORY

        {¶2}   The facts underlying appellant’s criminal conviction are not relevant to the

resolution of this appeal, so they will not be included herein.

        {¶3}   On May 11, 1993 an indictment was filed in the Tuscarawas County Court

of Common Pleas charging appellant with three counts of breaking and entering in

violation of R. C. 2911.13, all felonies of the fourth degree. Appellant initially entered a

not guilty plea, but on November 22, 1994 he appeared before the court with counsel and

changed his plea to guilty to all counts in the indictment. He executed a written

acknowledgment of his guilty plea in which he conceded that he was a citizen of the

United States. On January 13, 1995, he was sentenced to a term of incarceration of 18

months on each count, to run consecutively. The sentence was deferred and he was

placed on probation for a period of 3 years.

        {¶4}   Appellant was brought before the court on May 4, 1995 upon a motion to

revoke probation filed by the State. He appeared with counsel and admitted to the

violation of probation--leaving the State of Ohio without permission. He was found guilty

and the court ordered probation to be tolled while he was incarcerated in a state penal

institution, presumably on unrelated charges. Appellant was obligated to contact the adult
Tuscarawas County, Case No. 2018 AP 02 0009                                           3


parole authority within 48 hours of release from the state penal institution so that his

probation may continue upon his release.

          {¶5}   On January 29, 2008, a number of documents were filed by appellant

representing himself as Douglas Al-Azeem Wali ©(SIC), procurator for defendant

Douglas Edward Haddix©(SIC), including documents captioned “notice of special

appearance”, “affidavit of support for special appearance”, “affidavit of truth”, “notice of

UCC financing statement” and others. Appellant’s intent was never clearly expressed, but

it appears his goal was to establish a basis for the filing of a petition for post-conviction

relief.

          {¶6}   Appellant, under the name Douglas Al-Azeem Wali, filed a “motion to

overrule and nullify the conviction and sentence for want of jurisdiction ab initio” on

October 13, 2017. The State filed an objection to the motion on October 19, 2017 and, on

October 26, 2017 the court ordered that the motion was denied. Appellant did not file an

appeal from that ruling.

          {¶7}   On January 2, 2018, appellant filed a second “motion to overrule and nullify

the conviction and sentence for want of criminal law jurisdiction” under the name Douglas

Al-Azeem Wali. The State responded on January 8, 2018 and appellant filed a brief in

support of his motion on that same date. On January 18, 2018, the trial court denied

appellant’s motion.

          {¶8}   On February 8, 2018, appellant filed a notice of appeal, again under the

name Douglas Al-Azeem Wali, and submitted one assignment of error:
Tuscarawas County, Case No. 2018 AP 02 0009                                            4


       {¶9}   THE TRIAL COURT PREJUDICIALLY VIOLATED THE SOVEREIGN

ENTITY UNDER THE FOURTEENTH AMENDMENT TO THE CONSTITUTION OF THE

UNITED STATES.

       {¶10} We addressed a very similar argument presented by appellant in State v.

Haddix, 5th Dist. Stark No. 2017CA00160, 2017-Ohio-9212, and we believe the same

analysis and conclusion should apply in this case.

       {¶11} Appellant filed a number of documents purporting to establish that “Douglas

Edward Haddix” is a corporation in the State of Ohio or a “foreign sovereign.” We

understand appellant's argument in the instant appeal to be the trial court did not have

jurisdiction over him due to his status as a “foreign sovereign” despite his admission in

1994 that he was a United States citizen.

       {¶12} Initially, we note the caption of appellant's pro se pleading as a motion to

overrule and nullify the conviction and sentence for want of criminal law jurisdiction does

not definitively define the nature of the pleading. State v. Reynolds, 79 Ohio St.3d 158,

679 N.E.2d 1131 (1997) In Reynolds, the Ohio Supreme Court found, despite its caption,

an appellant's pleading which (1) is filed subsequent to the expiration of appellant's time

for filing a direct appeal; (2) claims the denial of constitutional rights; (3) seeks to render

the judgment void or voidable; and (4) asks the trial court to vacate the judgment and

sentence, is a petition for post-conviction relief pursuant to R.C. 2953.21(A)(1). Id., at

160.

       {¶13} Appellant's motion satisfies this definition of a petition for post-conviction

relief as defined in R.C. 2953.21. The motion was filed subsequent to the expiration of

appellant's time for filing a direct appeal, appellant filed the motion with the trial court,
Tuscarawas County, Case No. 2018 AP 02 0009                                             5


seeking to vacate his conviction and sentence because the trial court allegedly did not

have jurisdiction over him. Appellant thus asserted his conviction and sentence was illegal

or otherwise constitutionally repugnant and should be vacated. Reynolds, supra.

Appellant seeks to have his prison term vacated and rendered void. Accordingly,

appellant's January 2, 2018 motion is a petition for post-conviction relief.

       {¶14} As a petition for post-conviction relief, it was filed well beyond the time limits

set by R.C. 2953.21, which requires a petition for post-conviction relief to be filed no later

than 365 days after the date on which the trial transcript is filed in the court of appeals in

the direct appeal of the judgment of conviction, or 365 days after the expiration of the time

for filing an appeal if no direct appeal is filed. In this case, appellant was convicted in 1994

and no direct appeal was filed, so the petition was untimely as it is was filed well beyond

the time requirement in R.C. 2953.21(A).

       {¶15} Appellant has made no attempt to show that any of the exceptions to R.C.

2953.23(A)(1) apply to his untimely petition. Appellant did not demonstrate he was

unavoidably prevented from discovering facts to present his claim or that a new federal

or state right accrued retroactively to his claim. R.C. 2953.23(A)(1)(a). Nor did he

demonstrate by clear and convincing evidence that, but for a constitutional error, no

reasonable factfinder would have found him guilty of the offense as he pled guilty to the

charge. R.C. 2953.23(A)(1)(b).

       {¶16} When a petition for post-conviction relief is filed untimely and does not meet

the requirements of R.C. 2953.23(A)(1), a trial court lacks jurisdiction to entertain the

merits of the petition. State v. Lynn, 5th Dist. Muskingum No. CT2007–0046, 2008–Ohio–

2149 ¶15. Accordingly, the trial court did not err in denying appellant's petition.
Tuscarawas County, Case No. 2018 AP 02 0009                                         6


       {¶17} Further, it is well-settled that, “pursuant to res judicata, a defendant cannot

raise an issue in a [petition] for post-conviction relief if he or she could have raised the

issue on direct appeal.” State v. Elmore, 5th Dist. Licking No. 2005–CA–32, 2005–Ohio–

5940, ¶21, citing Reynolds, supra. Under the doctrine of res judicata, a final judgment of

conviction bars the defendant who was represented by counsel from raising and litigating

in any proceedings, except an appeal from that judgment, any defense or claimed lack of

due process that the defendant raised or could have raised at the trial which resulted in

that judgment of conviction or on appeal from that judgment. State v. Perry, 10 Ohio St.2d

175, 226 N.E.2d 104 (1967), paragraph nine of syllabus. A defendant who was

represented by counsel is barred from raising an issue in a petition for post-conviction

relief if the defendant raised or could have raised the issue at trial or on direct appeal.

State v. Szefcyk, 77 Ohio St.3d 93, 96, 671 N.E.2d 233 (1996).

       {¶18} Appellant's arguments regarding the lack of jurisdiction of the trial court

could have been raised on direct appeal. See, State v. Flugga, 5th Dist. Licking No. 09–

CA–140, 2010–Ohio–4237, ¶ 17. Appellant's purported status as a “corporation” or

“foreign sovereign” does not legitimately create a jurisdictional defect and the issue is

now barred from consideration based on the doctrine of res judicata. See, State v.

Lawrence, 2nd Dist. Montgomery No. 27014, 2016–Ohio–7626.

       {¶19} Therefore, the trial court properly denied appellant's motion.

       {¶20} Appellant's sole assignment of error is overruled.
Tuscarawas County, Case No. 2018 AP 02 0009   7


      {¶21} Costs assessed to appellant.

By: Baldwin, J.

Hoffman, P.J. and

Delaney, J. concur.